DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 1/18/2022 and interview dated 1/26/2022.
3.	Applicant's remarks, filed on 7/26/2021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
EXAMINER’S AMENDMENT
4.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Saalini V. Sekar (Reg. No.: 77,928) on 1/26/2022.

4.2.	Please amend the claims 5-6 and 10 as follows: 
In claim 5, line 1, replace "4" by --1—
In claim 6, line 1, replace "5" by --1—
In claim 10, line 1, replace "9" by –7 –

Allowable Subject Matter
5.1.	Claims 1-2, 5-7 and 10-13 are allowed.

   b). US Patent Application No. 20190184916 to Troia et discloses an example apparatus comprises a processing resource coupled to a memory resource. The processing resource may be configured to execute instructions stored on the memory resource to generate a first secure key including a private key stored by a vehicle, generate a first secure message including the first secure key, transmit the first secure message over a vehicle bus to a vehicle part associated with the vehicle, and receive, from the vehicle part, a second secure message including at least one of a vehicle identification number (VIN) and a configuration parameter corresponding to the vehicle part in response to a determination that the first secure key matches a secure key corresponding to the vehicle part.
5.3.	The following is an examiner's statement of reasons for allowance: thecombination of Madrid, Troia et al. and et al. Revell et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious "… encrypting a software package to be delivered to an over-the-air updater device of a given vehicle, the method comprising: retrieving, by a packaging server from a communication gateway server, information for generating a symmetric key associated 
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 7 recite similar subject matter. Consequently, independent claims 7 are also allowable over the prior arts of record.
Claims 2, 5-6, 10-13 are directly or indirectly dependent upon claims 1 and 7 therefore, they are also allowable over the prior arts of record.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497